Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         Civil No. 18-81288-CV-Dimitrouleas/Matthewman

  KIRILL YUROVSKIY, a foreign individual,

          Plaintiff,

  vs.                                                                                  KJZ
  IMPEX POINT, LLC, a Florida Limited
  Liability Corporation,                                                    Jun 11, 2020
        Defendant.
                                                                                          West Palm Beach
  ______________________________________/


        ORDER GRANTING JUDGMENT CREDITOR’S MOTION FOR PROCEEDINGS
          SUPPLEMENTARY AND REQUEST TO IMPLEAD THIRD PARTY [DE 74]

          THIS CAUSE is before the Court upon Plaintiff/Judgment Creditor, Kirill Yurovskiy’s

  (“Judgment Creditor”) Motion for Proceedings Supplementary and Request to Implead Third Party

  (“Motion”) [DE 74]. This matter was referred to the undersigned by United States District Judge

  William P. Dimitrouleas. See DE 64. Non-party Andrey Petrov (“Mr. Petrov”) has filed a response

  [DE 75], and Judgment Creditor has filed a reply [DE 76]. The matter is now ripe for review.

                                    I.     Motion, Response, and Reply

          In his Motion, Judgment Creditor requests commencement of proceedings supplementary

  and to implead Mr. Petrov pursuant to §§ 56.29(1) and (2), Fla. Stat. [DE 74, pp. 1-3]. Judgment

  Creditor contends that he has “identified the property that may be subject to execution through the

  affidavit of Andre G. Raikhelson, thereby satisfying the requirements of Fla. Stat. §56.29(2).” Id.

  at p. 5. He also asserts that he has attached a proper Notice to Appear to the Motion. Id. According

  to Judgment Creditor, there is “substantial evidence that Petrov and Impex Point are one and the

                                                   1
Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 2 of 6



  same,” that “Impex Point is and was the alter ego of Petrov being used for an improper purpose

  and to defraud creditors,” or that “Petrov has continued the business of Impex Point or has resulted

  in a de facto merger of assets.” Id. Judgment Creditor argues that Mr. Petrov holds bank accounts

  and personal property that may be “levied and applied towards satisfaction of the Final Judgment.”

  Id. Finally, Judgment Creditor claims entitlement to an award of attorney’s fees and costs. Id. at

  pp. 5-6.

         Attached to the Motion is an Affidavit completed by Andre G. Raikhelson, Esq. [DE 74-

  1]. In the Affidavit, Mr. Raikhelson attests that Judgment Creditor holds a valid and outstanding

  Final Judgment against Impex Point, LLC, in the amount of $335,109.60. Id. at ¶¶ 3-5. Mr.

  Raikhelson cites a portion of the deposition transcript from Mr. Petrov’s deposition in an apparent

  attempt to support Judgment Creditor’s alter ego theory. Id. at ¶¶ 6-7. He states that evidence

  shows that Mr. Petrov “compensates himself for business expenses with his personal account” and

  “also admits to paying Judgment Debtor’s [ ] debts with his personal account.” Id. at ¶ 8.

         In response to the Motion, Mr. Petrov argues that, since he is a non-party, Judgment

  Creditor can only implead him by complying with Federal Rules of Civil Procedure 14, 15, and

  20, filing a third-party complaint, and issuing a summons. [DE 75, pp. 1-2]. Mr. Petrov asserts

  that, even if Judgment Creditor is permitted to proceed under § 56.29, Fla. Stat., without first

  complying with the Federal Rules of Civil Procedure, Judgment Creditor has failed to satisfy the

  statutory requirement that he describe Mr. Petrov’s property that is not exempt from execution. Id.

  at pp. 4-5. He also argues that Judgment Creditor has failed to propose or file a supplemental

  complaint. Id. at p. 5. According to Mr. Petrov, allowing Judgment Creditor to implead him now

  would prejudice Mr. Petrov because Judgment Creditor could have included him as a party in the

  original lawsuit, and Mr. Petrov would have defended himself in the suit; then no default judgment
                                                  2
Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 3 of 6



  would have ever been entered in Judgment Creditor’s favor. Id. at p. 6. Mr. Petrov also asserts that

  a Ukrainian individual, Yaroslav Kozlovskyi, and not Mr. Petrov, is the owner of Impex Point. Id.

  at p. 7.

             Attached to the response is the Affidavit of Yaroslav Kozlovskyi [DE 75-1]. Mr.

  Kozlovskyi claims to be the current owner of Impex Point. Also attached to the response is

  documentation showing that Impex Point was converted into a Florida limited liability company.

  [DE 75-2].

             In reply, Judgment Creditor asserts that he is moving under § 56.29, Fla. Stat., and that the

  Federal Rules of Civil Procedure cited by Mr. Petrov are inapplicable. [DE 76, p. 1]. He argues

  that no supplemental complaint is required. Id. at p. 2. Next, Judgment Creditor maintains that Mr.

  Petrov has no standing to oppose the Motion at this point and that Mr. Petrov can only file a motion

  to intervene. Id. According to Judgment Creditor, he is not seeking to make a claim of fraudulent

  transfer, but rather is making an alter-ego argument. Id. at p. 5. He contends that the Court has

  already initiated proceedings supplementary and that Mr. Petrov cannot request reconsideration of

  that ruling at this juncture. Id. at p. 8. Finally, in addition to the relief sought in his Motion,

  Judgment Creditor requests an Order requiring Mr. Petrov to show cause why he should not be

  sanctioned for (1) filing his response without first being given leave to intervene, and (2) perjuring

  himself before this Court by attesting that he does not own Impex Point. Id. at p. 18. Attached to

  the reply is the March 2018 Operating Agreement for Impex Point. [DE 76-1].

                                                 II.     Discussion

             As an initial matter, Mr. Petrov was within his rights to file a response to the Motion. The

  Court will not penalize him for doing so and rejects Judgment Creditor’s argument to the contrary.

             Next, the Court has already initiated proceedings supplementary pursuant to § 56.29, Fla.
                                                      3
Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 4 of 6



  Stat., and Rule 69 in this case. [DE 70, p. 4].

         The Court now turns to whether Judgment Creditor has complied with § 56.29(2), Fla. Stat.

  The Fourth District Court of Appeal, in analyzing this Florida statute has explained as follows:

  “We conclude that in cases alleging alter ego liability, the description requirement of section

  56.29(2) is satisfied if the judgment creditor describes any property of an alter ego of the judgment

  debtor not exempt from execution in the hands of any person, or any property, debt, or other

  obligation due to an alter ego of the judgment debtor which may be applied toward the satisfaction

  of the judgment.” Longo v. Associated Limousine Servs., Inc., 236 So. 3d 1115, 1121 (Fla. Dist.

  Ct. App. 2018). Thus, it appears that property of the alter ego falls within § 56.29(2), Fla. Stat.

         Furthermore, the Court finds that Judgment Creditor has sufficiently satisfied the statutory

  prerequisites of § 56.29(2) for impleading third parties. Section 56.29(2) sets forth several

  mandatory requirements, including that the moving party “describe any property of the judgment

  debtor not exempt from execution in the hands of any person or any property, debt, or other

  obligation due to the judgment debtor which may be applied toward the satisfaction of the

  judgment.” § 56.29(2), Fla. Stat. “[I]n cases alleging alter ego liability, the description requirement

  of section 56.29(2) is satisfied if the judgment creditor describes any property of an alter ego of

  the judgment debtor not exempt from execution in the hands of any person, or any property, debt,

  or other obligation due to an alter ego of the judgment debtor which may be applied toward the

  satisfaction of the judgment.” Floridians for Solar Choice, Inc. v. PCI Consultants, Inc., No. 15-

  CV-62688, 2019 WL 2297524, at *2 (S.D. Fla. May 30, 2019) (quoting Longo v. Associated

  Limousine Servs., Inc., 236 So. 3d 1115, 1121 (Fla. 4th DCA 2018)).

         In the Motion and the proposed Notice to Appear, Judgment Creditor identifies property—

  “bank accounts” and “personal property located in Palm Beach”—of Mr. Petrov, the
                                           4
Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 5 of 6



  alleged alter ego, that may be applied toward satisfaction of the Final Judgment. [DE 74, p. 5; 74-

  3, p. 1]. The Court finds that this description sufficiently meets the reasonable particularity

  standard.

          In sum, the Court finds that Judgment Creditor has fully complied with the statutory

  requirements and that Judgment Creditor’s proposed Notice of Appearance [DE 217-1] is

  sufficiently specific, that it describes the property at issue with reasonable particularity, and that it

  fully complies with the Florida Statutes. Therefore, the Court will issue the Notice to Appear.

          In light of the foregoing, it is hereby ORDERED AND ADJUDGED as follows:

          1. Judgment Creditor’s Motion for Proceedings Supplementary and Request to Implead

              Third Party [DE 74] is GRANTED.

          2. Judgment Creditor shall email the proposed Notice to Appear [DE 74-3] to the

              undersigned’s chambers in Word format to matthewman@flsd.uscourts.gov. The Court

              will separately issue a Notice to Appear.

          3. Upon entry of the Notice to Appear by the Court, Judgment Creditor shall promptly

              effect proper service of the Notice to Appear on Andrey Petrov.

          4. Judgment Creditor shall also promptly file proof of service of the Notice to Appear.

          5. Once served with the Notice to Appear, Andrey Petrov shall respond to the Notice to

              Appear within twenty (20) business days from the date of service. The responding

              affidavit must raise any fact or defense opposing application of the property described

              in the Notice to Appear to satisfy the judgment, including legal defenses, such as lack

              of personal jurisdiction. Legal defenses need not be filed under oath but must be served

              contemporaneously with the affidavit.

          6. The Court will reserve ruling on and retain jurisdiction over Judgment Creditor’s
                                               5
Case 9:18-cv-81288-WPD Document 77 Entered on FLSD Docket 06/11/2020 Page 6 of 6



             request for reasonable attorney’s fees and costs against Andrey Petrov.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 11th day of June, 2020.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                 6
